Citation Nr: 1039947	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-35 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
posterior spurring right calcaneus with degenerative spurring for 
the period prior to December 10, 2007, and a disability rating 
higher than 10 percent from December 10, 2007, forward.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  Prior to December 10, 2007, the Veteran's posterior spurring 
right calcaneus with degenerative spurring was no more than a 
mild foot injury, did not result in moderate limitation of motion 
of his right ankle, did not result in arthritis, and did not 
result in loss of function.  

2. Since December 10, 2007, the Veteran's posterior spurring 
right calcaneus with degenerative spurring has not resulted in 
more than mild foot injury, has not resulted in moderate 
limitation of motion of his right ankle, and has not resulted in 
arthritis of 2 more major joints or minor joint groups.  


CONCLUSION OF LAW

The criteria have not been met for a compensable disability 
rating for posterior spurring right calcaneus with degenerative 
spurring for the period prior to December 10, 2007, or a 
disability rating higher than 10 percent from December 10, 2007, 
forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5271, 5284 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for the disability on appeal 
in an August 2004 rating decision.  At that time, the RO assigned 
a noncompensable disability rating effective July 31, 2003, the 
date VA received the Veteran's claim.  This appeal arises from 
that decision.  In May 2010 the RO increased the rating to 10 
percent, effective December 10, 2007.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Veteran's disability is currently rated based on criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5284, for foot 
injuries.  As there is one pertinent finding regarding pain of 
the Veteran's calcaneus upon dorsiflexion of the ankle, the Board 
has also considered the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 for limitation of motion of the ankle.  
Additionally, as the RO has assigned a rating based on arthritis, 
the Board has also considered application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  There are no criteria specific to 
disability involving the calcaneus and the Board finds no other 
criteria in the rating schedule to be appropriate.  

Foot injuries that are severe are assigned a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Moderately severe foot 
injuries are assigned a 20 percent rating.  Id.  Moderate foot 
injuries are assigned a 10 percent rating.  Id.  

Marked limitation of motion of the ankle is assigned a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moderate 
limitation of motion of the ankle is assigned a 10 percent 
rating.  Id.  Normal motion of the ankle is from 0 to 20 degrees 
of dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R.§ 4.71a, Plate II.  

Arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion.  Id.  The Veteran should be 
rated at 10 percent disabling with x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups and 
20 percent disabling with x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  

As to the lower extremities, the hip, knee, and ankle are major 
joints and multiple involvements of the interphalangeal, 
metatarsal, and tarsal joints are considered groups of minor 
joints.  38 C.F.R. § 4.45(d).  

When the schedule does not provide a zero percent evaluation for 
in a Diagnostic Code, a zero percent evaluation will be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just." 38 
C.F.R. 4.6 (2009). Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part. Under 38 C.F.R.  § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, 
painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.  Where functional 
loss is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

During service the Veteran reported right foot pain and was 
treated with a felt pad for calcaneus spur.  During a November 
2003 VA examination, the Veteran reported that he had an aching 
type pain over the posterior aspect of the right heel and that he 
was sometimes bothered by his shoe rubbing against the back of 
his heel.  

Physical examination revealed no evidence of redness, heat, 
swelling, or deformity, but did reveal slight palpable spurring 
over the posterior aspect of the right calcaneus and tenderness 
to palpation directly over the area.  On extremes of dorsiflexion 
of the ankle the Veteran had some discomfort on the posterior 
aspect of the right calcaneus.  Right ankle dorsiflexion was to 
20 degrees and right ankle plantar flexion was to 40 degrees.  X-
ray study confirmed right calcaneal spur.  

This report is evidence against assigning a compensable rating 
for the disability on appeal.  The description of tenderness on 
palpation and the Veteran's reports of his symptoms approximates 
a finding of a mild foot injury but does not approximate a 
finding of a moderate or worse foot injury.  The examiner's 
finding of some discomfort in a portion of the calcaneus upon 
extremes of right ankle dorsiflexion does not satisfy the 
criteria for a rating for limitation of motion of the right ankle  
Range motion of right ankle dorsiflexion was normal and the 
discomfort at the extremes of dorsiflexion does not constitute 
any loss of function.  Hence a rating under the criteria for 
limitation of motion of the ankle is not warranted.  There was no 
evidence of arthritis.  

In December 2007, the Veteran underwent another VA examination.  
The examiner commented that although the purpose of the 
examination was to evaluate his right calcaneus disability, the 
Veteran reported that he did not have a problem with his right 
foot but rather the problem was with his left foot.  The examiner 
made no other comment about the Veteran's right foot and offered 
no findings or indication that he examined his right foot.  

On its face, this examination report is not favorable to a 
finding that a compensable rating is warranted for the Veteran's 
right calcaneus disability.  If anything, his report that he did 
not have a problem with his right foot is evidence that a 
compensable rating is not warranted for the disability on appeal.  

Also of record are treatment notes from the Alabama Orthopaedic 
Clinic.  These records document that December 10, 2007 x-rays 
showed some degenerative changes of his distal tibiotalar joint 
and the navicular first cuneiform joint but do not mention which 
foot was studied.  

The Board remanded this issue in April 2009 to obtain 
clarification from this treatment provider as to which foot was 
treated.  In an August 2008 letter, "T.R.D.," M.D. of the 
Alabama Orthopaedic Clinic stated that the Veteran had 
degenerative arthritis of his right distal tibiotalar joint and a 
large calcaneal spur.  He reported that the Veteran wears 
cushions in his shoes, his right foot pathology causes discomfort 
on weight bearing, and he treats the pain with analgesics and 
anti-inflammatory medication.  Although Dr. T.R.D. also provided 
evidence as to loss of motion of the Veteran's right ankle, 
service connection is not in place for any disability of the 
Veteran's right ankle, including the tibiotalar joint, so this 
finding does not give rise to an additional or higher disability 
rating.  

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination of his right foot in July 2009.  The Veteran reported 
that he had approximately six incapacitating episodes involving 
his right foot in the past year, each lasting 2 or 3 hours.  He 
reported that he had retired from driving a truck in November 
2008.  He also reported that the effect of his right calcaneus 
disability on his usual occupation is that it would limit him in 
being able to help unload a truck.  He reported that he had 
symptoms of pain, weakness, and fatigability and that he could 
not walk on the ball of his foot because his foot would cramp.  
He stated that as he walks the pain gets worse. 

Physical examination revealed mild tenderness at the Achilles 
tendon insertion and on the bottom of the foot distal to the 
heel.  There was no painful motion, edema, weakness, or 
instability; no limitation with standing or walking; no evidence 
of abnormal weight bearing or shoe wear; no Achilles tendon 
misalignment; and no pain with manipulation.  X-rays showed a 5 
millimeter plantar spur.  Diagnosis was right foot calcaneal spur 
with minimal functional impairment.  

This examination report is evidence against the Veteran's claim.  
Similar to the November 2003 examination, the Veteran has at most 
mild disability of his foot due to his service connected 
calcaneus spur.  The physical examination findings found no 
symptoms other than some tenderness.  Although the Veteran 
reported that he had symptoms of pain, weakness, and 
fatigability, the objective evidence from the examination is to 
the contrary.  Taking the examination findings together with his 
reported symptoms, it is an extremely liberal reading to find 
that a 10 percent rating is warranted.  His right calcaneus 
disability does not approximate the criteria for a rating for 
severe impairment.  

The agency of original jurisdiction (AOJ) explained in its May 
2010 decision that it based the assignment of a 10 percent rating 
on the December 10, 2007 x-ray report showing degenerative 
changes in the calcaneal area along with the Veteran's reports of 
chronic foot/heel pain complaints and inability to heel walk.  
The AOJ assigned a 10 percent rating based on arthritis.  The 
evidence from December 2007, forward, is against assignment of a 
rating higher than 10 percent for the disability on appeal 
because the evidence shows that the Veteran's right calcaneus 
disability does not approximate a moderately severe foot injury 
and the evidence or result in moderate limitation of his ankle.  

As to the Veteran's report of incapacitating episodes, an 
incapacitating episode is a term of art and not part of the 
criteria for rating foot disabilities.  Where incapacitating 
episodes are part of the criteria for rating musculoskeletal 
disabilities, the term is defined as prescribed bedrest with 
treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervetebral Disc Syndrome Based on Incapacitating Episodes, 
Note (1).  

In this case, there is no evidence of record of prescribed 
bedrest with treatment by a physician for the Veteran's right 
calcaneus disability.  Furthermore, by his own description of 2 
to 3 hours duration of such episodes, he does not have 
incapacitating episodes as this term is understood in the 
schedule.  

To the extent that this description was meant to mean 
incapacitating exacerbations of arthritis, the report does not 
allow for a higher rating.  Even considering the rating for 
arthritis assigned by the RO, there is certainly not more than 
one service connected major joint or groups of minor joints with 
arthritis so the 20 percent rating for x-ray evidence of 2 or 
more joints with occasional incapacitating exacerbations is not 
for application.  Additionally, the Veteran's disability 
manifests only as pain and assigning more than one disability 
rating for this disability would amount to impermissible 
pyramiding.  See 38 C.F.R. § 4.14.  

The Board has reviewed VA and private treatment records 
associated with the claims file but finds no evidence in these 
records that provide for ratings higher than those already 
assigned for any period on appeal.  

All symptoms and the level of disability resulting from the 
Veterans disability on appeal are addressed by the broad criteria 
found at Diagnostic Codes 5003 and 5284.  The first prong of the 
Thun test is therefore not met and referral for extraschedular 
consideration is not warranted.

In summary, the preponderance of evidence is against assigning 
higher or additional ratings for any period of time.  Hence, the 
appeal must be denied.  The evidence is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

This appeal arises from the Veteran's claim for service 
connection.  The VCAA duty to notify, a applied to claims for 
service connection, was satisfied by way of letters sent to the 
Veteran in August 2003, November 2004, and March 2006.  The 
August 2003 letter informed the Veteran of the evidence required 
to substantiate the claim for service connection and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
November 2004 and March 2006 letters informed the Veteran as to 
how VA assigns disability ratings and effective dates and the 
evidence probative of such assignments.  

Although the 2004 and 2006 letters were sent after the initial 
adjudication by the RO, the time that has passed since those 
letters were sent and the readjudication of the claim by issuance 
of supplemental statements of the case in January and February 
2009 and the rating decision in May 2010 have cured the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  Hence, the timing of the notice has not resulted 
in prejudice to the Veteran and does not provide a reason to 
delay adjudication of this appeal.  See generally, Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of 
prejudicial error as applied to claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service and VA outpatient treatment 
records and the claims file contains records of private treatment 
from Mobile Private Physicians, and the Alabama Orthopaedic 
Clinic.  VA afforded the Veteran adequate examinations in 
November 2003 and July 2009.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


